DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection of the previous action is obviated by the applicant’s terminal disclaimer of 2/28/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,063,184 to Johnson in view of U.S. Patent No. 4,110,876 to Weiss et al. further in view of U.S. Patent No. 5,424,118 to McLaughlin.
Regarding claim 16, Johnson discloses an acoustic panel having a first exposed major surface (fig. 18: 141 and 70) and a second exposed major surface (opposite side), sides extending between major surfaces (fig. 17: see side 143, and others not shown), a first protective layer (70) comprising at least a portion of the first exposed major surface, a second protective layer comprising a portion of the second exposed surface (see opposite side), a core structure (50 and 30) between protective layers, the core comprising a fibrous body made of fiberglass (fig. 18: 30; column 8, lines 43-46), and the first major exposed surface comprises a plurality of apertures (70, see apertures for airflow) exposing the fibrous body.  However, Johnson does not disclose a foam body.  Johnson discloses core 50 as being a curable polymeric material, not specifically a foam.  Weiss discloses a sound absorbing device using a close celled foam (column 8, lines 35-43) which is substantially uniform in density.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson by using such a material since Johnson discloses a polymeric material and Weiss teaches sound absorption.  The use of this material would further increase sound absorbing characteristics.
Also, the sides of Johnson have an inner and outer side but no locking profile of a first locking element tongue and a second locking element groove.  McLaughlin discloses a panel for a building have tongue and groove locking profiles (McLaughlin fig. 1: tongue left side and groove right side).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson in view of 
Regarding claim 17, McLaughlin discloses a U channel as being a groove.  The groove fitting onto a lower panel (U channel fitting, vertically, upon panel shown in fig. 7, McLaughlin).  A U not specifically claimed as being the entire perimeter.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the grove/tongue orientation of McLaughlin because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  As seen in fig. 7 of McLaughlin, the upper portion is a tongue requiring the panel to be laced upon, needing a U (groove) shape to fit, the orientation 0f panels being an obvious and relative design choice since the structure may function in a multitude of orientations.
Regarding claim 26, the bodies are in contact as a unit together.



Response to Arguments
Applicant's arguments filed 2/28/21 have been fully considered but they are persuasive.  The new limitations added in claims 16, 17 and 26 are addressed in the new action above.



Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633